COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER OF ABATEMENT

Appellate case name:        Brian Victorian v. The State of Texas

Appellate case number:      01-13-01004-CR

Trial court case number: 1363644

Trial court:                182nd District Court of Harris County

        The time for appellant to file his brief has passed. Appointed counsel for appellant, Kurt
B. Wentz, filed a request for extension of time to file appellant’s brief on April 23, 2014. We
granted that motion, extending the deadline to file appellant’s brief to June 27, 2014. To date, no
brief or further request for extension has been filed.

        As such, we must abate this appeal and remand the case to the trial court for a hearing at
which appellant and Kurt B. Wentz shall be present in person. 1 The court coordinator of the trial
court shall set a date for said hearing and notify the parties, including appellant. We direct the
trial court to make appropriate written findings of fact and conclusions of law and to execute any
necessary orders on these issues:

           1) Whether appellant still wishes to pursue this appeal;
           2) If so, whether Kurt B. Wentz has abandoned this appeal and should be allowed to
              withdraw;
           3) Whether appellant is now indigent and entitled to appointed counsel; and, if
              indigent, appoint new counsel on appeal, and
           4) If appellant is not indigent:
                  a. whether he has retained an attorney to file a brief, and, if so, obtain the
                      name, address, and telephone number of retained counsel;
                  b. if appellant has not retained counsel, the trial court shall admonish
                      appellant of the dangers and disadvantages of self-representation, and


1      If appellant is now incarcerated, he may appear by closed video teleconference. Any such teleconference
       must use a closed-circuit video teleconferencing system that provides for a simultaneous compressed full
       motion video and interactive communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney representing the
       State.
                        i. determine whether appellant is knowingly and intelligently
                            waiving his right to counsel; or,
                       ii. if appellant does not wish to proceed pro se, provide a deadline by
                            which appellant must hire an attorney.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (f); Oliver v. State, 872 S.W.2d 713, 716 (Tex.
Crim. App. 1994); Minjares v. State, 577 S.W.2d 222, 224 (Tex. Crim. App. 1978); cf. TEX.
CODE CRIM. PROC. ANN. art. 1.051(g).

        The trial court shall have a court reporter, or court recorder, record the hearing and file
the reporter’s record with the Court no later than 30 days from the date of this order.
Additionally, the trial court’s findings and recommendations and any orders issued pursuant to
this hearing shall be included in a supplemental clerk’s record and filed in this Court no later
than 30 days from the date of this order. If the hearing is conducted by video teleconference, a
certified electronic copy of the hearing shall be filed in this Court no later than 30 days from the
date of this order.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the hearing are filed in this Court.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: August 14, 2014